DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 04/06/2022 is acknowledged.  Claims 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-16 are under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20050147579 (07/07/2005; IDS filed 08/07/2020) in view of Yang et al. (Biotechnol Lett. 2010 Jul;32(7):951-6. Epub 2010 Mar 8; IDS filed 08/07/2020), US20080119381 (05/22/2008; IDS filed 08/07/2020), Chen et al. (Biomacromolecules. 2008 Feb;9(2):463-71. Epub 2008 Jan 16; IDS filed 08/07/2020), Yu et al. (Biotechnol Lett. 2004 Apr;26(8):629-33; IDS filed 08/07/2020), Ramotowski. (Advances in Fingerprint Technology, 2001, CRC Press LLC, Boca Raton, Florida; IDS filed 08/07/2020),  US20040109853 (06/10/2004; IDS filed 08/07/2020), US20080119381 (05/22/2008; IDS filed 08/07/2020).

	US20050147579 (“Schneider”) teaches a method for treating a surface contacted with fouling organisms by contacting a surface with a coating wherein said contacting reduces fouling (see paragraph 266, lines 1-7). The Schneider reference discloses the coating composition is capable of reducing the formation of microbial growth and the formation of bio-films on coated objects (paragraph 125, lines 1-4).  Schneider discloses the coating composition can be a coating (see paragraph 248, lines 1-3).  Schneider discloses that the compositions and/or paints may be in the form or resins, epoxies, or other forms known to one of skill in the art (see paragraph 0224, lines 1-7). Schneider discloses the compositions and/or paints may be polymeric and may contain cross-linkers (paragraph 0225, lines 1-3). Schneider discloses any suitable coating material may be incorporated into the coating, including drying oils, alkyd resins, epoxy resins, and phenolic resins (paragraph 253, lines 1-13).  Schneider discloses that the coating composition can include a lipase (paragraph 52, lines 1-8) and that the lipase may be a triacylglycerol lipase(paragraph 74, lines 1-3).  Schneider discloses that the compositions form a layer of enzymes having an approximate Stokes radius of 20 angstroms spaced by 1,000 angstroms (paragraph 138, lines 1-13). Schneider discloses a dispersing agent (paragraph 252, lines 1-3). Schneider discloses that the composition may be in the form of an aqueous or oil dispersion(paragraph 259, lines 1-8).  Schneider discloses that the compositions may be used on surfaces such as boat hulls, marine markers, bulkheads, pilings, water inlets, floors, roofs, and shingles (paragraph 220, lines 1-8). Schneider discloses that the surfaces may be partly submerged or an interior or exterior surfaces of a pipe for ventilation, or interior walls in a building (paragraph 269, lines 1-4).  Schneider discloses that an enzyme may be directly incorporated into a coating composition or incorporated as an enzyme immobilized by being entrapped in reverse micelles or immobilized on polymer matrices(paragraph 110, lines 5-12). Schneider discloses that the enzyme may be immobilized by a binder of the coating composition (paragraph 247, lines 1-4).  Schneider discloses the compositions may contain cross-linkers (paragraph 0225, lines 1-3).  Schneider disclose that lipases are hydrolyzing enzymes (paragraph 72, lines 1-3). Schneider discloses that hydrolytic enzymes should be selected to survive and flourish in the marine environment that they will be exposed (paragraph 223, lines 9-11). Schneider discloses that the enzyme may be 10% (w/w) of the coating composition dry weight (paragraph 60, lines 1-8).  Schneider discloses that an enzyme may be directly incorporated into a coating composition (paragraph 110, lines 5-12).  Schneider discloses that the compositions can be prepared by mixing the various ingredients (Schneider at paragraph 263, lines 1-4). Schneider discloses that the composition may be in the form of an emulsion (paragraph 259, lines 1-8). Schneider discloses that the compositions can be prepared by mixing the various ingredients (paragraph 263, lines 1-4).  Schneider discloses that the compositions and/or paints may be in the form or resins, epoxies, or other forms known to one of skill in the art  (paragraph 0224, lines 1-7). Schneider discloses the compositions and/or paints may be polymeric (paragraph 0225, lines 1-3). Schneider discloses the coating compositions can comprise organic solvent and surfactant (paragraph 250, lines 1-3, paragraph 121, lines 1-3 and paragraph 225, lines 3-8).

	Yang et al. teach the lip2 gene encoding the Lip2 lipase from Aspergillus niger (seen entire publication especially pages 952-5).

	US Patent Application 20080119381 teaches linking moiety for covalently attaching proteins to the substrate or coating (see entire publication especially paragraphs [0043]-[0046]).

	Chen et al. teach covalently immobilizing lipase B onto epoxy-activated macroporous poly(methyl methacrylate) Amberzyme beads  and nanoparticles with a poly(glycidyl methacrylate) outer region (see entire publication especially pages 464-68).

	Yu et al. teach immobilizing lipase from Candida rugosa on three commercially available macroporous adsorptive resins for kinetic resolution of ibuprofen (see entire publication especially pages 630-32).

	Ramotowski teaches that after sebum is secreted lipolysis by enzymes tend to break down triglycerides (see page 76, lines 1-4) Ramotowski teaches triglycerides are obtained from fingers (see page 86, 1st paragraph, lines 9-12). Ramotowski teaches that lipids representative of a latent print include triglycerides (see pages 89 last line to page 90, line 5).

	US20040109853 (“McDaniel”) teaches a coating or paint comprising an enzyme. See McDaniel at paragraph 94, lines 1-4. McDaniel teaches the coating may be an architectural coating, and industrial coating or a marine coating. See McDaniel at paragraph 50, lines 1-3 and Ills. McDaniel teaches the marine coating can resist fouling. See McDaniel at paragraph 361, lines 1-10. McDaniel teaches that a coating may comprise a primary particle not in contact with second particle, and that agglomerates can be separated by a dispersion technique and/or dispersant. See McDaniel at paragraph 779, lines 1-12. McDaniel teaches that a particulate material in a coating may be a smaller particle with a particle size of 6 pm to 3 pm and 3 pm to 0.1 pm. See McDaniel at paragraph 788, lines 9-11 and lines 32-36.  McDaniel discloses that a method may be combined with another method for decontamination or degradation of a chemical. See McDaniel at paragraph 829, lines 1-4. McDaniel discloses that a method of decontamination includes washing with hot water.  See McDaniel at paragraph 11, lines 4-8. McDaniel teaches a desired property assayed for an architectural coating is washability. See McDaniel at paragraph 333, lines 1-7.

	US20080119381 (“Wang”) teaches a digestive protein dispersed or entrapped in a coating substrate, wherein the digestive protein can be lipase. See Wang at Abstract, lines 5-8 and paragraph 19, lines 1-6.    Wang teaches the product of a stain molecule decomposed by the digestive protein is removed by water-rinsing. See Wang claim 7.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine and/or modify the teachings of the references to make the claimed invention by entrapping and crosslinking the Lip2 lipase of Yang et al. using a crosslinkable expoxy-activated polymer resin as taught by Chen et al., US Patent Application 20080119381, and/or Yu et al. to a substrate or coating as taught by US20040109853, US20050147579, and/or US20080119381, wherein the said lipase is uniformly dispersed in said substrate or said coating in protein aggregates having an average diameter of 1 nanometer-10 micrometers as recited in the claims.  One of ordinary skill in the art would have been motivated to do this in order to obtain protein-polymer composition for removal of an organic stain including a bacterial strain from a substrate or coating which can be used in a method for the removal of fingerprints using a lipase where Ramotowski teaches that triglycerides are obtained from fingers and lipids representative of a latent print include triglycerides which would be hydrolyzed by the lipase.  In view of the reference teachings it would have been obvious to use any lipase having activity of 200 Units/gram and any of the amounts recited in the claims as routine optimization and/or as desired in order to efficiently and effectively facilitate removal of fingerprints by the enzymatic action of the lipase that is entrapped and crosslinked to the substrate or coating.  In view of the reference teachings it would have been obvious to adjust the amounts of lipase to the amounts recited in the claims as routine optimization and/or as desired in order to efficiently and effectively facilitate removal of fingerprints by the enzymatic action of the lipase that is entrapped and crosslinked to the substrate or coating.  In view of the reference teachings it would have been obvious to associate the lipase using the method steps and components of in the claims as taught by US20050147579 for efficient association of the lipase to the substrate or coating. One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because associating enzymes including lipases to substrates and coatings  is well known in the art as evidenced by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 10781438 (2020-09-22; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


7.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 11236323 (2022-02-01; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


8.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 11225654 (2022-01-18; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


9.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-17 of US Patent 10767141 (2020-09-08; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


10.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 11015149 (2021-05-25; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


11.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 10988714 (2021-04-27; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


12.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11254898 (2022-02-22; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.


13.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-12 of copending application Serial No. 16255416.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


14.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending application Serial No. 16258556.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


15.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-18 of copending application Serial No. 16933425.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


16.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending application Serial No. 16258564.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


17.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending application Serial No. 16258567.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


18.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9 of copending application Serial No. 16258568.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


19.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending application Serial No. 16724682.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


20.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending application Serial No. 16903028.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and the specification of the copending application teach a protein-polymer composition for removal of an organic stain from a substrate or coating, the composition comprising: a substrate or coating formed of a two-component solvent-borne crosslinked polymer resin; and a lipase, said lipase dispersed in said substrate or coating in aggregates having an average diameter of 1 nanometer to 10 micrometers; wherein said lipase is entrapped within and crosslinked to said substrate or coating.  Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

21.	No claim is allowed.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652